Order entered October 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01427-CV

                      TROY D. SHIELDS, JR., Appellant

                                         V.

                       PATRICIA K. SHIELDS, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04278-C

                                     ORDER

      Before the Court is appellant’s October 15, 2020 motion for extension of

time to file his corrected opening brief. We GRANT the motion and ORDER

appellant’s corrected opening brief be filed no later than October 22, 2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE